In a proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Kings County (Pearl, J.), dated June 2, 2005, which, after a hearing, inter alia, reduced his visitation schedule to each Sunday from 11:30 a.m. until 7:30 p.m.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
“The determination of the Family Court, which saw and heard the witnesses, is entitled to great deference and will not be disturbed unless it lacks a sound and substantial basis in the record” (Matter of Akyuz v Akyuz, 30 AD3d 511 [2006]; see Matter of Rho v Rho, 19 AD3d 605, 606 [2005]). Contrary to the father’s contentions, the Family Court’s findings, coupled with the record before us, are sufficient to permit meaningful appellate review (see CPLR 4213 [b]), and amply support the court’s determination to modify the father’s visitation schedule (see Matter of Thaxton v Morro, 222 AD2d 955, 956 [1995]; see also Matter ofAkyuz v Akyuz, supra). Adams, J.E, Skelos, Fisher and Covello, JJ., concur.